FILED
                                                                      Apr 27 2018, 1:03 pm
                                              
                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                             IN THE                                        and Tax Court




      Indiana Supreme Court
                Supreme Court Case No. 18S‐CR‐79 

                         Douglas Kirby 
                         Appellant (Petitioner) 

                                  –v– 

                         State of Indiana 
                         Appellee (Respondent)


           Argued: March 22, 2018 | Decided: April 27, 2018 

    Appeal from the Howard Superior Court 4, No. 34D04‐1001‐FD‐11 

               The Honorable George A. Hopkins, Judge 

       On Petition to Transfer from the Indiana Court of Appeals,  
                       No. 34A02‐1609‐CR‐2060 



                    Opinion by Chief Justice Rush 
           Justices David, Massa, Slaughter, and Goff concur. 

 

                          
Rush, Chief Justice. 

  Post‐conviction relief is both limited and exclusive. It is available only 
within the strictures of the post‐conviction rules, and when the rules allow 
post‐conviction proceedings, relief generally cannot be pursued any other 
way. 

   Here, the petitioner tried to use post‐conviction proceedings to 
challenge a statute barring him, as a serious sex offender, from school 
property. But that restriction is a collateral consequence of his 
conviction—and the post‐conviction rules generally allow challenges only 
to a conviction or sentence. While we thus affirm the denial of post‐
conviction relief, we note that the post‐conviction rules do not bar the 
petitioner from pursuing his claim in a declaratory‐judgment action. 


Facts and Procedural History 
   Douglas Kirby pleaded guilty to child solicitation in 2010, leading to a 
ten‐year sex‐offender registration requirement and an eighteen‐month 
sentence, suspended to probation. His probation conditions made schools 
off‐limits, but he asked for and received an exception for his son’s 
activities. He kept attending his son’s school events after finishing 
probation in 2012. 

   In 2015, though, Indiana Code section 35‐42‐4‐14 made it a Level 6 
felony for a “serious sex offender” to knowingly or intentionally enter 
school property. Under that new statute, a serious sex offender is someone 
who must register as a sex offender and has been convicted of a qualifying 
offense. Ind. Code § 35‐42‐4‐14(a) (Supp. 2015). Child solicitation is one of 
those qualifying offenses, I.C. § 35‐42‐4‐14(a)(2)(F), so Kirby had to stop 
attending school events. 

   Kirby challenged this restriction by seeking post‐conviction relief. He 
argued that he did not “knowingly” plead guilty because he didn’t know 
at the time of his plea that he would later be barred from school property. 
He also alleged that the new statute was an unconstitutional ex post facto 




Indiana Supreme Court | Case No. 18S‐CR‐79 | April 27, 2018          Page 2 of 6 
law because it added punishment to an already‐committed crime. The 
post‐conviction court denied relief.  

  On appeal, Kirby challenged the school‐entry restriction on three 
constitutional grounds—including the ex post facto claim. The Court of 
Appeals agreed with Kirby on that claim, holding that the statute’s school‐
entry restriction is unconstitutional as applied to him. Kirby v. State, 83 
N.E.3d 1237, 1246 (Ind. Ct. App. 2017). 

   The State sought rehearing, arguing that post‐conviction proceedings 
are the wrong vehicle for Kirby’s ex post facto claim. The Court of 
Appeals denied rehearing, and the State sought transfer—which we 
granted, vacating the Court of Appeals opinion. Ind. Appellate Rule 
58(A). 


Standard of Review 
   Our issue is whether Kirby may challenge his school‐entry restriction in 
a post‐conviction proceeding. As with any interpretation of our rules, the 
standard of review is de novo. State v. Holtsclaw, 977 N.E.2d 348, 349 (Ind. 
2012).1 


Discussion and Decision 
   Post‐conviction relief is a narrow remedy that “must be based on 
grounds enumerated in the post‐conviction rules.” Hampton v. State, 961 
N.E.2d 480, 491 (Ind. 2012). One of the post‐conviction rules’ central 
limitations is that relief is generally available only from a conviction or 


                                                     
1 In the post‐conviction court, Kirby raised his ex post facto challenge to aid his argument that 
his plea was unknowing. But on appeal, he asks only for an injunction preventing 
enforcement of the school‐entry restriction. The State, for its part, never addressed the ex post 
facto issue to the post‐conviction court. Nor did it raise its post‐conviction rule argument until 
its rehearing petition to the Court of Appeals. We look past these potential waivers to address 
the transfer arguments about the scope of our post‐conviction rules. See Pierce v. State, 29 
N.E.3d 1258, 1267 (Ind. 2015) (“[W]henever possible, we prefer to resolve cases on the merits 
instead of on procedural grounds like waiver.”). 



Indiana Supreme Court | Case No. 18S‐CR‐79 | April 27, 2018                            Page 3 of 6 
sentence. See Ind. Post‐Conviction Rule 1(1); Kling v. State, 837 N.E.2d 502, 
504 (Ind. 2005). That is the sticking point here.  

   The State argues that Kirby’s ex post facto claim addresses only a 
collateral consequence, not the validity of his conviction or the terms of 
his sentence as Post‐Conviction Rule 1(1) requires. Kirby responds that the 
statutory school‐entry restriction altered his sentence by barring him from 
schools that he had been allowed to visit even while he was on probation. 

   We agree with the State. A criminal sentence is the punishment ordered 
by the trial court after conviction—nothing more. See Black’s Law 
Dictionary 1569 (10th ed. 2014) (defining “sentence” as “[t]he judgment 
that a court formally pronounces after finding a criminal defendant 
guilty”). Indeed, “[s]entencing lies within the discretion of the trial court.” 
Price v. State, 725 N.E.2d 82, 85 (Ind. 2000).  

   By contrast, when the legislature imposes restrictions on people 
convicted of certain crimes, those restrictions are not part of a sentence, 
but are collateral consequences. See D.A. v. State, 58 N.E.3d 169, 173 (Ind. 
2016). Sex‐offender registration itself is thus a collateral consequence. 
Chaidez v. United States, 568 U.S. 342, 349 n.5 (2013); see generally Ind. Code 
ch. 11‐8‐8 (2017) (imposing sex‐offender registration requirements). The 
legislature can, for example, impose a lifetime registration requirement 
even after a sentence has been fully served. See Gonzalez v. State, 980 
N.E.2d 312, 315 (Ind. 2013); Jensen v. State, 905 N.E.2d 384, 394–95 (Ind. 
2009). Whether or not such a belated change is an ex post facto violation, it 
is not part of a sentence. See Gonzalez, 980 N.E.2d at 315. 

   And Kirby’s school‐entry restriction is even more collateral than his 
registration requirement; after all, the restriction has sex‐offender 
registration as a prerequisite. I.C. § 35‐42‐4‐14(a). That removes the 
restriction another step from the conviction that led to the registration 
requirement. So while Kirby’s child‐solicitation conviction started the 
domino effect that led to his school‐entry restriction, that restriction is not 
part of his conviction or sentence. 

   Nor does the probation condition letting Kirby attend his son’s school 
events make the school‐entry restriction part of his sentence. For one 



Indiana Supreme Court | Case No. 18S‐CR‐79 | April 27, 2018            Page 4 of 6 
thing, Kirby’s probation—and thus his sentence—ended more than three 
years before the school‐entry statute took effect. See P.L. 235‐2015. But 
more fundamentally, as established above, the school‐entry restriction is a 
statutory collateral consequence—not part of Kirby’s sentence. In other 
words, even if that restriction had conflicted with a probation condition, it 
would not bring his ex post facto challenge within the post‐conviction 
rules. Cf. Lee v. State, 816 N.E.2d 35, 39 (Ind. 2004) (noting that if one part 
of a plea agreement is void for illegality, courts generally enforce the rest).  

   In sum, when the post‐conviction rules allow challenges to a 
“sentence,” they mean only the trial court’s sentence on the conviction at 
hand. See, e.g., Reed v. State, 856 N.E.2d 1189, 1194–95 (Ind. 2006); Lambert 
v. State, 743 N.E.2d 719, 725 (Ind. 2001); Marts v. State, 478 N.E.2d 63, 64 
(Ind. 1985); cf. Morlan v. State, 499 N.E.2d 1084, 1086 (Ind. 1986). Since 
Kirby’s ex post facto claim challenges a collateral consequence rather than 
his conviction or sentence, post‐conviction review is unavailable.  

  While Kirby cannot raise his ex post facto claim in post‐conviction 
proceedings, he may have a vehicle for his claim. The legislature created 
declaratory‐judgment actions for the explicit purpose “to settle and to 
afford relief from uncertainty and insecurity with respect to rights, status 
and other legal relations.” Ind. Code § 34‐14‐1‐12 (2017). Settling his 
uncertain legal status in light of the statutory school‐entry restriction is 
precisely what Kirby wants to do. And the declaratory‐judgment statutes 
are “liberally construed and administered” to achieve that purpose. Id. 

   Declaratory‐judgment actions are also broadly available. “Any 
person . . . whose rights, status, or other legal relations are affected by a 
statute” can bring such an action. I.C. § 34‐14‐1‐2. That action will 
determine “any question” of a statute’s validity and give “a declaration of 
rights, status, or other legal relations thereunder.” Id. Again, this is exactly 
what Kirby asks for: a determination of whether the school‐entry 
restriction is an invalid ex post facto law as applied to him. 

   Indeed, Indiana caselaw shows that ex post facto claims like Kirby’s are 
often raised through declaratory‐judgment actions. E.g., Lemmon v. Harris, 
949 N.E.2d 803, 805 (Ind. 2011); Gardner v. State, 923 N.E.2d 959, 959 (Ind. 
Ct. App. 2009), trans. denied. And our Court of Appeals has held that 


Indiana Supreme Court | Case No. 18S‐CR‐79 | April 27, 2018             Page 5 of 6 
declaratory‐judgment actions are appropriate vehicles for ex post facto 
claims even when other statutory remedies are available, given the 
burdens imposed by sex‐offender registration requirements. Greer v. Buss, 
918 N.E.2d 607, 615 (Ind. Ct. App. 2009). 

   But allowing Kirby to raise his ex post facto claim in a post‐conviction 
proceeding would end the established practice of raising such issues in 
declaratory‐judgment actions. That’s because, absent an explicit exception, 
claims that may be brought in a post‐conviction proceeding must be 
brought in a post‐conviction proceeding. P‐C.R. 1(1)(a), (b). The post‐
conviction rules, though, exclude Kirby’s claim, so they do not foreclose a 
declaratory‐judgment action. 


Conclusion 
   Indiana’s post‐conviction rules do not let Kirby bring his ex post facto 
claim in a post‐conviction proceeding because Kirby is challenging a 
collateral consequence instead of his conviction or sentence. We therefore 
affirm the post‐conviction court’s denial of relief without reaching the 
merits of Kirby’s ex post facto claim. 


David, Massa, Slaughter, and Goff, JJ., concur. 



ATTORNEY   FOR  APPE LL AN T 

Alan D. Wilson 
Kokomo, Indiana 


ATTORNEYS  FOR  APP EL LE E 

Curtis T. Hill, Jr. 
Attorney General of Indiana 

Stephen R. Creason 
Michael Gene Worden 
Deputy Attorneys General 
Indianapolis, Indiana 


Indiana Supreme Court | Case No. 18S‐CR‐79 | April 27, 2018         Page 6 of 6